Citation Nr: 0728232	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

INTRODUCTION

The veteran had active service from November 1940 to July 
1945.  He died on March [redacted], 1999.  The appellant is his 
surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 2005, the Board affirmed the RO's rating decision.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, based on a Joint Motion For Remand (joint 
motion), the Court remanded these claims to the Board for 
compliance with instructions in the joint motion.

The Board in turn remanded these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., in May 
2006.

In a VA Form 9 received at the RO in January 2002, the 
appellant requested a Board hearing at the RO.  By written 
statement dated March 2002, the appellant clarified that she 
wanted a hearing at the RO before a Decision Review Officer.  
The RO subsequently acknowledged this hearing request and 
informed the appellant of the date of the scheduled hearing.  
On the date, however, the appellant requested cancellation of 
the hearing.  The Board thus deems the appellant's hearing 
request withdrawn.




REMAND

The appellant claims that she is entitled to DIC benefits on 
the basis that her spouse, the veteran, died, in part, from a 
service-connected disability, specifically, an anxiety 
disorder.  Additional action is necessary before the Board 
decides the claims on appeal.

First, in April 2007, within 90 days of the claims file's 
transfer to the Board, the appellant's representative 
submitted evidence, specifically, written argument, a copy of 
an Army record explaining campaign medals, and copies of 
articles on post-traumatic stress disorder (PTSD), directly 
to the Board.  This evidence is pertinent to the appellant's 
claims.  The RO has not considered this evidence in the first 
instance and there is no indication in the record that the 
appellant is waiving her right to have the RO do so.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the appellant is 
afforded due process by initially considering the previously 
noted evidence in support of her claims.    

Second, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not yet satisfied 
its duty to assist the appellant in the development of her 
claims.  Therefore, any decision to proceed in adjudicating 
those claims would prejudice the appellant in the disposition 
thereof.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, the 
RO obtained medical opinions in support of the appellant's 
claims.  However, these opinions are inadequate to decide the 
claims on appeal.  Since the VA physicians rendered the 
opinions, the appellant has retained a private attorney as 
her representative and that representative has presented new 
argument not previously considered by the physicians.  The 
representative specifically argues that, during the course of 
this appeal, VA overlooked the possibility that the veteran 
had PTSD prior to his death, which developed secondary to his 
participation in several opposed assault landings and other 
battles of World War II, and that such disability negatively 
impacted his heart and lungs, eventually resulting in his 
death.  In support of his argument, he has submitted multiple 
articles on PTSD, which, in part, associate certain physical 
symptoms with PTSD.  Given the representative's argument and 
the documentation submitted in support thereof, further 
medical inquiry is necessary in this case.

Third, in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004), the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claims during the course of this appeal.  However, such 
notice does not satisfy the requirements noted above.  This 
procedural defect must therefore be cured on remand by 
providing the appellant more comprehensive VCAA notice, which 
complies with the aforementioned case precedent.  

The Board REMANDS this case for the following action:

1.  Provide the appellant VCAA notice 
pertaining to her claims, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.  

2.  Transfer the claims file to a VA 
examiner who has not previously reviewed 
the appellant's claims.  Ask him to 
review all pertinent documents therein, 
including all articles recently submitted 
by the appellant's representative, and to 
confirm in his written report that he 
conducted such a review.  Ask him to then 
do the following:

a) offer an opinion as to whether 
the veteran had PTSD during his 
lifetime; 

b) if so, indicate whether the PTSD 
was the immediate or underlying 
cause of the veteran's death, or 
etiologically related thereto, or 
whether it contributed substantially 
or materially, combined to cause the 
death, or aided or lent assistance 
to the production of death; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the appellant's claims 
based on all of the evidence of record, 
including that which the appellant's 
representative submitted directly to the 
Board in April 2007.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, provide the 
appellant and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


